Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
The arguments filed by the Applicant on 6/7/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,6-8,11-12,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20130135856, cited previously)   
Regarding claim 1, Arai teaches a  light emitting device (Fig.20) comprising: a plurality of light source parts each being configured to emit an irradiation light, the plurality of light source parts comprising at least one first light source part and at least one second light source part; each of the at least one first light source part comprising a first light emitting element   (central LED in Fig.20, [0141]) having a first light emitting surface and a first light-guiding member 14a’ configured to guide light emitted from the first light emitting element; each of the at least one second light source part comprising a second light emitting element (second of the light emitting LEDs on either of the side of the central LED 13b) having a second light emitting surface and a second light-guiding member (either side of the central light guiding member) configured to guide light emitted from the second light emitting element; each of the at least one first light-guiding member having a tapered shape narrowing toward the first light emitting element; and each of the at least one second light-guiding member having a tapered shape narrowing toward the second light emitting element.
Regarding the angle relation as claimed, Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources.
Furthermore, the angles A,B,C,D as claimed as shown below, from Fig.20 of Arai:
A: wherein ϴ is an angle between an imaginary straight line connecting a position of center of a light-irradiation region on a light-irradiation surface of the irradiation light emitted from each one of the at least one first light source part and a center of the first light emitting surface of the first light source part (see in Drawing below)
B: wherein an imaginary straight line connecting a position on the light-irradiation surface having an illuminance of at least one-half of an illuminance at center position of the corresponding one of the at least one first light source part and the center of the first light emitting surface of the first light source part (see in Drawing below)
The angle between A and B, based on the symmetry of the light sources and the light guide members of Arai is shown below:
ϴ is the angle between A and B (A and B as mentioned above) are shown below:




 


    PNG
    media_image1.png
    544
    388
    media_image1.png
    Greyscale

C: is an angle between the imaginary straight line connecting the position of center of the light-irradiation region on the light-irradiation surface of the irradiation light emitted from the corresponding one of the at least one first light source part and the center of the first light emitting surface of the corresponding one of the at least one first light source part (see in Drawing above)
D: an imaginary straight line connecting a position of center of a light-irradiation region on a light-irradiation surface of the irradiation light emitted from each one of the at least one second light source part and a center of the second light emitting surface of the second light source part (see in Drawing above).
Therefore from the analysis of the angles                         
                            ϴ
                             
                            a
                            n
                            d
                             
                            α
                             
                            (
                            D
                            e
                            r
                            i
                            v
                            e
                            d
                             
                            f
                            r
                            o
                            m
                             
                            A
                            ,
                            B
                            ,
                            C
                            ,
                            D
                             
                            a
                            b
                            o
                            v
                            e
                            )
                        
                     from Fig.20 in Arai,  since Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources (Note: For the analysis of the limitations regarding the equation as claimed, the instant Fig.20B is relied upon in the rejection, which is similar to Fig. 20 of Arai), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the condition of: 
    PNG
    media_image2.png
    40
    214
    media_image2.png
    Greyscale
 
by routine experimentation, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve the desired directivity ([0136] in Arai).
 
Regarding claim 2, Arai teaches a light emitting device (Fig.20), further comprising a control part for controlling irradiation of light emitted from the plurality of light source parts ([0056]- [0057] in Arai).


Regarding claim 4, Arai teaches a light emitting device (Fig.20), wherein a first central axis of the first light-guiding member is inclined with respect to a second central axis of the second light-guiding member (Fig.20).

Regarding claim 6, Arai teaches a light emitting device (Fig.20), wherein a distance between the first central axis and the second central axis at an incident side is greater than at an emission side (Fig.20).

Regarding claim 7, Arai  teaches a  light emitting device (Fig.20 in Arai),  wherein the plurality of light source parts further comprises at least one third light source part, the at least one first light source part (top 14a’ in Arai in Fig.20) and the at least one second light source part (bottom 14a’ in Arai in Fig.20) are configured to emit light with a first divergence angle (since both the top and bottom light guides 14a’ have the same divergence angle with respect to the base13), and the at least one third light source part (middle 14a’ in Fig.20 in Arai) is configured to emit light with a second divergence angle that is different from the first divergence angle.

Regarding claim 8, Arai teaches the invention set forth in claim 2, but is silent regarding an angular difference ր between the first divergence angle and the second divergence angle satisfies a condition ր>                        
                             
                            α
                        
                      (see angles in Drawing below):

    PNG
    media_image3.png
    467
    419
    media_image3.png
    Greyscale

  
However, since Arai teaches structural limitations of every element as claimed (Fig.20), in terms of the symmetry/shape and type of inclination of the two light guiding members, as well as the placement of the light sources (Note: For the analysis of the claimed limitations regarding the equation as claimed, the instant Fig.20B is relied upon in the rejection, which is analogous to Fig. 20 of Arai), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the condition of:   ր>                        
                             
                            α
                        
                      
by routine experimentation, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to achieve the desired directivity ([0136] in Arai).


Regarding claim 11, Arai teaches light emitting device, wherein each of the first light source part and the second light source part comprises a light emitting diode ([0013]).

Regarding claim 12, Arai teaches light emitting device, wherein each light emitting diode of the first light source part and the second light source part is a white light emitting diode or light bulb color light emitting diode (Abstract).

Regarding claim 14, Arai teaches light emitting device, further comprising: a light guide member array including the first light source part and the second light source part (array of 3 light sources in Fig.20).

Regarding claim 16, Arai teaches light emitting device, further comprising: a light guide holding member configured to hold the light guide member array (110 in Fig.18).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Haenen (US 20200326044,cited previously)
Regarding claim 3, Arai teaches the invention set forth in claim 2, but is silent regarding the control part comprises a determining part to determine a duty ratio of light emission for each of the plurality of light source parts, based on a type of light distribution pattern.
It is well known in the art to use control modules for controlling the duty cycle, as disclosed in Haenen (Fig.7D and [0142]- [0146], [0197]- [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a controlling module, as disclosed in Haenen in the device of Arai, in order to control the spectral distribution or brightness ([0032], [0243] in Haenen).   
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Nagatani (US 5764845, cited previously)
Regarding claim 5, Arai teaches the invention set forth in claim 2, but is silent regarding a distance between the first central axis and the second central axis at an emission side is greater than at an incident side.
Nagatani teaches light guiding members wherein a distance between the first central axis and the second central axis at an emission side is greater than at an incident side (see Fig.5B). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the light guiding members, as disclosed in Nagatani, in the device of Arai, in order to achieve high efficiency/directivity (col.9; lines 65 to col.10, line 5).   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Yano (US 20080074032, cited previously)
Regarding claim 9, Arai teaches the invention set forth in claim 2, but is silent regarding the at least one first light- guiding member or the at least one second light-guiding member or both the at least one first light-guiding member and the at least one second light-guiding member is made of a resin containing light dispersing particles.
Yano teaches a lens element made of a resin containing light dispersing particles ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the particles in resin, as disclosed in Yano, in the device of Arai, in order to achieve diffusion and light uniformity.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Schetler (US 9217554)
Regarding claim 10, Arai teaches the invention set forth in claim 1, but is silent regarding each of the plurality of light source parts includes a plurality of lateral surfaces, and the plurality of lateral surfaces of adjacent light source parts are not in contact with each other.  
Schetler teaches a lighting device wherein each of the plurality of light source parts includes a plurality of lateral surfaces, and the plurality of lateral surfaces of adjacent light source parts are not in contact with each other (Fig.16) .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the arrangement, as disclosed in Schetler, in the device of Arai, in order to control the amount of intensity (see in Schetler :”This feature is provided by having curvature along the surface's outer sides, and surfaces of the cavity selected to control the amount (intensity) of light of the light source and its direction thereof from the front surface to different portions of the target surface along the height thereof”).

Regarding claim 15, Arai in view of Schetler teaches a light emitting device, wherein the light guide member array comprises a glass material or a resin material (“The body 12 of optical element 10 is of a solid, optically transparent material, such as plastic or glass” in Shetler).

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arai and further in view of Park (US 20180010755)
Regarding claim 13, Arai teaches the invention set forth in claim 2, but is silent regarding a light emitting device, wherein the control part includes a light distribution information acquisition part, a storage part, a determining part, and an irradiation control part.
 Park teaches a light emitting device, wherein the control part includes a light distribution information acquisition part ([0180]), a storage part, a determining part ([0180]), and an irradiation control part ([0103]-[0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the lighting devices, as disclosed in Park, in the device of Arai, in order to achieve adaptively controlled light distributions ([0197]).

Other art
  US 20210227668, US 20160273721 A1, US 9239141 B1
Response to Argument
The arguments filed by the Applicant on 6/7/22 is acknowledged, however they are not found to be persuasive. 
Applicant has provided two examples of irradiation overlapping and for each one of them, in the instant specification. Applicant has also provided the mathematical relation that satisfies/achieves that particular irradiation overlapping.
1. The first example is when the irradiation patterns overlap as shown in the instant Drawings 12A ,12B , 12C below and towards achieving this irradiation overlap pattern, the formula/relation to be fulfilled is given by the Applicant to be: 

    PNG
    media_image4.png
    64
    273
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    533
    423
    media_image5.png
    Greyscale

However, prior art US 20120318066 discloses overlapping of the irradiation, that is analogous to Applicant’s drawing, as shown below:

    PNG
    media_image6.png
    280
    444
    media_image6.png
    Greyscale

 And in turn this means that when the prior art teaches the pattern from the instant Drawing 12A,12B and 12C, then the relation/formula: 
    PNG
    media_image4.png
    64
    273
    media_image4.png
    Greyscale

is also fulfilled by the prior art US 20120318066.

2. The second example from the instant specification, that is Drawings 13A-13C correspond to the formula as claimed, that is  
    PNG
    media_image2.png
    40
    214
    media_image2.png
    Greyscale
, and this is different from example 1. above that is from Fig. 12A-12C, by the amount of overlap of the light irradiation regions (comparing Fig.12A-12C with Fig.13A-13C). In instant Fig.12A-12C the overlap is large (see Fig.12B), whereas in instant Fig.13B, there is just an overlap/touching of the irradiation regions. 
Therefore, the relation, 
    PNG
    media_image4.png
    64
    273
    media_image4.png
    Greyscale
for instant Fig.12A-Fig.12C and the relation
    PNG
    media_image2.png
    40
    214
    media_image2.png
    Greyscale
for instant Fig.13A-13C only differ by the amount of overlapping between the irradiation regions of the light emitters. 

1. Whereas, there are many prior art that particularly teach the provision of either full overlap or no overlap, or partial overlap in the irradiation regions, as disclosed for example in :
EP 3267098 A1 (US 20180031200): The superposition of the first and second partial light distribution patterns may be a superposition of overlapping or non-overlapping partial patterns. As such, the entire light distribution pattern may be generated by an overlapped irradiation type in which the first and second lamps generate partial patterns in an overlapped manner, or a non-overlapped (divided) irradiation type in which the first and second lamps generate partial patterns in a non-overlapped (divided) manner.
OR in
2. EP 3267097 A1 (US 20180010755): In some implementations, the at least one processor may be configured to control the left head lamp and the right head lamp to output the first and second partial light distribution patterns to not overlap with each other.
In some implementations, the at least one processor may be configured to control the right head lamp and the left head lamp to output the first and second partial light distribution patterns to overlap with each other at least partially
OR
 3. Further US 9217554 B1 discloses: The optical element according to claim 3 wherein said distribution along the width of the target surface is Gaussian or bell-shaped, and said distribution of the output illumination upon said target surface from one of said adjacently disposed ones of said body falls to approximately one-half the peak value to overlap the one-half point of the distribution of the output illumination upon the target further of the next adjacently disposed ones of said body to provide at least substantial uniform illumination along said area of said target surface (see the drawings below).


    PNG
    media_image7.png
    815
    675
    media_image7.png
    Greyscale

Therefore, from all the above examples, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to achieve the condition of: 
    PNG
    media_image2.png
    40
    214
    media_image2.png
    Greyscale
 
which is a parameter that ascertains certain amount of overlap of the irradiation region, by routine experimentation from well-known “overlap/partial overlap/non-overlap of irradiation techniques” taught for example  in US 20120318066, EP 3267097 A1 (US 20180010755), US 9217554  or EP 3267098 A1 (US 20180031200) above.
Further even more, the provision of controlling the irradiation distributions/amount of overlapping is also well known in the art. It is a known technique to achieve a desired overlap between the irradiation distributions as taught in the above prior art as well as in US 20180010755 (see rejection in claim 13 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875